                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

J.P., by his foster mother and next friend,
ALISHA OGDEN,

                        Plaintiff,

v.
                                                     Case No. 4:20-cv-00189-NKL
BELTON SCHOOL DISTRICT 124,
MISSOURI STATE BOARD OF
EDUCATION,
DEPARTMENT OF ELEMENTARY AND
SECONDARY EDUCATION, and
OFFICE OF SPECIAL EDUCATION,

                        Defendants.


                                              ORDER

          Pending before the Court is Defendant Belton School District 124’s Motion to Sever, Doc.

17, and Plaintiff J.P.’s Motion for Leave to File his First Amended Complaint, Doc. 21. For the

reasons stated below, Defendant’s motion is denied and Plaintiff’s motion is granted.


     I.   Background

          Plaintiff J.P. is a nine-year-old boy who has a severe intellectual disability. Doc. 1

(Complaint), ¶ 20. On February 20, 2018, J.P. enrolled in Belton School District and subsequently

began attending Kentucky Trail Elementary School. Id. ¶¶ 21, 28. However, on May 3, 2018,

Belton School District changed J.P.’s placement to one of the Missouri State Schools for the

Severely Disabled (“MSSSD”). Id. ¶¶ 28. J.P.’s mother challenged J.P.’s IEP and placement

outside of his least restrictive environment in an Individuals with Disabilities Education Act

(“IDEA”) administrative complaint, but after a hearing, the Administrative Hearing Commission



                                                 1

           Case 4:20-cv-00189-NKL Document 35 Filed 07/20/20 Page 1 of 10
(“AHC”) found in favor of Belton School District and determined that J.P.’s IEP and placement

were appropriate. Id. ¶¶ 48–49.

       J.P, by his foster mother and next friend Alisha Ogden, subsequently filed this cause of

action pursuant to the IDEA, 20 U.S.C. § 1400 et seq., and Title II of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq. He seeks judicial review and reversal of the

special education hearing decision against Defendant Belton School District (“District

Defendant”) in Count I as well as declaratory and injunctive relief and damages from Defendants

Missouri State Board of Education, Department of Elementary and Secondary Education, and

Office of Special Education (“State Defendants”) for discriminatory exclusion in Count II. Id. at

pp. 15–17.


 II.   Discussion

             a. Plaintiff J.P.’s Motion to Amend his Complaint

       On June 1, 2020, Plaintiff J.P. filed a Motion for Leave to File his First Amended

Complaint. Doc. 21. The Amended Complaint adds a claim under the ADA as well as Section

504 of the Rehabilitation Act against District Defendant for retaliation, alleging that as a result of

J.P. and his mother’s expressed intent to pursue an appeal of the AHC’s decision, Defendant

District made false reports of child abuse and neglect in bad faith to the Missouri Department of

Social Services, Children’s Division. See Doc. 21-1. Plaintiff did not include this claim in the

originally filed Complaint, as he was awaiting records from the Department of Social Services that

would allow him to allege with greater specificity details surrounding the reports. However, as

the deadline to amend pleadings was set for June 1, 2020, and Plaintiff still had not received the

requested records, he filed this motion based on information and belief according to the details




                                                  2

         Case 4:20-cv-00189-NKL Document 35 Filed 07/20/20 Page 2 of 10
already known. Responses in opposition to this motion were due on June 15, 2020, and none were

filed.

         Under Federal Rule of Civil Procedure 15(a)(2), a party may amend its pleading with the

Court’s consent, and the Court “should freely give leave when justice so requires.” Fed. R. Civ.

P. 15. “However, there is no absolute right to amend and a finding of undue delay, bad faith, or

dilatory motive, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the non-moving party, or futility of the amendment may be grounds to deny a motion

to amend.” Doe v. Cassel, 403 F.3d 986, 990–91 (8th Cir. 2005).

         Here, there is no evidence of undue delay, bad faith, or dilatory motive, and there have

been no failures to cure deficiencies by amendments previously allowed. The only delay here was

Plaintiff’s reasonable decision to wait for more records in order to be able to describe with greater

specificity the events underlying the claim. Further, the Court fails to see any prejudice to any

party at this early stage of the litigation, and no Defendant has opposed Plaintiff’s motion or

asserted that such prejudice exists. Therefore, Plaintiff’s Motion for Leave to File his First

Amended Complaint is granted.


             b. Defendant District’s Motion to Sever

         In District Defendant’s Motion to Sever, it argues that it and the State Defendants were

improperly joined in one action and therefore severance of Count I, against District Defendant

under the IDEA, from Count II, against the State Defendants for violations of the ADA, is

warranted.

         Federal Rule of Civil Procedure 20 permits a Plaintiff to join Defendants in one action if:

         (a) Any right to relief is asserted against them jointly, severally, or in the alternative
             with respect to or arising out of the same transaction, occurrence, or series of
             transactions or occurrences; and


                                                     3

          Case 4:20-cv-00189-NKL Document 35 Filed 07/20/20 Page 3 of 10
       (b) Any question of law or fact common to all defendants will arise in the action.

Fed. R. Civ. P. 20(a)(2). “As the Eighth Circuit has repeatedly recognized, Rule 20 permits ‘all

reasonably related claims for relief by or against different parties to be tried in a single proceeding.

Absolute identity of all events is unnecessary.’” Shoop v. Forquer, No. 2:19-CV-45 SPM, 2019

WL 3777827, at *7 (E.D. Mo. Aug. 12, 2019) (quoting In re Prempro Prod. Liab. Litig., 591 F.3d

613, 622 (8th Cir. 2010)). “The purpose of the Rule is to entertain ‘the broadest possible scope of

action consistent with fairness to the parties; joinder of claims, parties and remedies is strongly

encouraged.’” Bath Junkie Branson, L.L.C. v. Bath Junkie, Inc., No. 04-3421-CV-S-RED, 2006

WL 8452698, at *1 (W.D. Mo. July 10, 2006) (quoting Mosley v. Gen. Motors Corp., 497 F.2d

1330, 1333 (8th Cir. 1974)). Rule 20 is also intended to “‘promote trial convenience and expedite

the final determination of disputes, thereby preventing multiple lawsuits.’” Shoop, 2019 WL

3777827 at *7 (quoting Mosley, 497 F.2d at 1332-33). See also 7 Charles A. Wright et al., Federal

Practice and Procedure, § 1653 (3d ed. 2001) (“The transaction and common-question

requirements prescribed by Rule 20(a) are not rigid tests. They are flexible concepts used by the

courts to implement the purpose of Rule 20 and therefore are to be read as broadly as possible

whenever doing so is likely to promote judicial economy.”) Upon misjoinder, a “court may []

sever any claim against a party.” Fed. R. Civ. P. 21.

       District Defendant argues that “[d]ue to the distinct facts, distinct laws, distinct standards

of review, discovery required, and relief available on each count, joinder of the Defendants in this

matter is not appropriate.” Doc. 18, p. 4. The Court disagrees, because the claims here arise out

of the same “transaction, occurrence, or series of transactions or occurrences” and will raise

common questions of fact.

       “The same transaction or occurrence standard encompasses ‘all logically-related claims’

by or against different parties.” Curtis v. Daviess-Dekalb Reg'l Jail Dist., No. 08-6075-CV-SJ-
                                                   4

         Case 4:20-cv-00189-NKL Document 35 Filed 07/20/20 Page 4 of 10
GAF, 2008 WL 11429374, at *1 (W.D. Mo. Dec. 22, 2008) (internal quotations omitted). “The

Eighth Circuit construes the term ‘transaction’ broadly, finding Rule 20 ‘would permit all

reasonably related claims for relief by or against different parties to be tried in a single

proceeding.’” Robinson v. Midwest Div.-RMC, LLC, No. 4:19-CV-0934-SRB, 2020 WL 2151880,

at *1 (W.D. Mo. May 5, 2020) (quoting Mosley, 497 F.2d at 1333); see also In re Prempro Prod.

Liab. Litig., 591 F.3d at 622 (“In construing Rule 20, the Eighth Circuit has provided a very broad

definition for the term ‘transaction.’”)

       The transaction or occurrence at issue here is the placement of J.P. at the MSSSD school.

J.P.’s IDEA claim focuses on whether such a placement provides him a free and appropriate

education in the least restrictive environment, and his ADA claim focuses on whether the

placement is unjustified segregation that rises to the level of discrimination on the basis of a

disability. Nonetheless, both claims stem from the same transaction or occurrence and are

“reasonably related,” particularly in light of the Eighth Circuit’s broad interpretation of the Rule.

       As to common question of law or fact, “Rule 20 does not require that all questions of law

and fact raised in the case be common.” Reznik v. HMSHost Corp., No. 4:15-CV-648 CAS, 2016

WL 233242, at *2 (E.D. Mo. Jan. 20, 2016). “[J]oinder is proper if ‘any question of law or fact

common to all plaintiffs will arise.’” Robinson, 2020 WL 2151880 at *1 (quoting Fed. R. Civ. P.

20(a)(1)(B)) (emphasis in Robinson).

       District Defendant argues that the two claims involve different federal laws and standards

of review, as one is a review of an administrative action under the IDEA and the other involves

reviewing a new claim under the ADA. But while the legal analysis may differ across the claims

here, the Court is not convinced that these differences present difficulties that would warrant

severance. As to the IDEA claim against the District, the Court is confident in its ability to restrict



                                                  5

         Case 4:20-cv-00189-NKL Document 35 Filed 07/20/20 Page 5 of 10
its consideration to the record before the state administrative agency and under the appropriate

standard of review. See W. Platte R-II Sch. Dist. v. Wilson, 439 F.3d 782, 785 (8th Cir. 2006)

(“The IDEA permits a reviewing court to admit additional evidence to supplement the record if a

party has a solid justification for doing so. Rendering a decision on the record compiled before the

administrative agency, however, is the norm.” (internal citations omitted)). District Defendant

contends that “[a]dditional discovery conducted relative to the ADA claims against the State

Defendants will not be relevant or appropriate for consideration in review of the records of the

AHC’s decision.” Doc. 24, p. 3. Even if true, this does not mean that, conversely, information

before the administrative agency will not be relevant or appropriate for consideration in Plaintiff’s

ADA claim against the State Defendants such that consideration of the two claims in the same

action will further the interests of judicial economy.1 Indeed, Plaintiff argues that in both claims,

“J.P. would present the same facts concerning his placement outside of his local school district,

the potential for the provision of services without a change of placement, and the harms of

segregation,” Doc. 20, p. 7, and “[o]ne primary question is whether J.P.’s placement at the

segregated State Schools for the Severely Disabled is appropriate.” Id. at p. 4. District Defendant

does not dispute that these questions will be at issue or are shared across the claims in its Reply

brief. Thus, on the record before the Court, it appears common question of fact exist here.

       In considering whether joinder is proper, courts may also consider whether severance of

claims will avoid prejudice to any party. See Chavez v. Ill. State Police, 251 F.3d 612, 632 (7th




1
  Further, as Plaintiff notes, the additional ADA and RA retaliation claim asserted against District
Defendant in his Amended Complaint, which District Defendant did not oppose, “will inevitably
lead to additional discovery against Defendant District outside the administrative record.” Doc.
20, p. 9. Therefore, to the extent that District Defendant argues that being involved in a proceeding
that involves discovery beyond the administrative record is unduly burdensome, this argument is
even more inapt in light of this new claim.
                                                 6

         Case 4:20-cv-00189-NKL Document 35 Filed 07/20/20 Page 6 of 10
Cir. 2001) (“If joinder would create prejudice, expense or delay the court may deny the motion [to

join a party].” (internal quotations omitted)); Corporan v. City of Binghamton, No. 05-CV-1340,

2006 WL 2970495, at *3 (N.D.N.Y. Oct. 16, 2006) (considering “whether prejudice would be

avoided if severance were granted” and “whether one of the parties to the litigation will suffer a

substantial hardship as a result of either severance or joinder,” among other factors). The District

Defendant argues that it and J.P. will be harmed if the two claims are not severed, because allowing

the two claims to proceed in one action will unnecessarily delay the proceedings, thereby harming

the District by expanding any appeal time and expense and harming J.P. because the IDEA requires

him to stay in his current replacement which the AHC determined was inappropriate.2 However,

Defendant does not explain and the Court does not see how allowing the claims to proceed together

would place additional discovery burdens on the District Defendant or substantially increase its

appeal time or expense. Further, the District Defendant’s argument that J.P.’s continued placement

at Kentucky Trail is inappropriate and presents a threat to his well-being assumes the result of this

lawsuit, which addresses that very question. The essence of J.P.’s Complaint is that he would be

harmed if transferred to the MSSSD school. At this stage, the Court is satisfied that J.P.’s foster

mother and counsel are adequately representing his interests and that his continued placement at

Kentucky Trail is not a reason to sever these claims. As to the District Defendant’s argument that

continuation of the lawsuit with the two claims being joined risks J.P.’s privacy, the Court is

confident that the mechanisms available to the Court for preserving J.P.’s privacy, as well as both

Plaintiff J.P.’s and District Defendant’s expressed concern for this privacy, will ensure that as the




2
 Federal regulations provide that during the pendency of any administrative or judicial proceeding
regarding a due process complaint, the child involved “must remain in his or her current
educational placement.” 34 C.F.R. § 300.518(a). Therefore, J.P. remains in his current educational
placement and has not yet transferred to the MSSSD school.
                                                 7

         Case 4:20-cv-00189-NKL Document 35 Filed 07/20/20 Page 7 of 10
litigation proceeds J.P.’s privacy is not impeded. Further, as a practical matter, it is unclear how

maintaining two separate actions rather than consolidating the claims into one action would

decrease privacy risks.

        District Defendant cites an unpublished decision from Magistrate Judge Sarah W. Hays

finding that severance of claims was warranted, see Doc. 24-1, but the facts here are

distinguishable. In J.B. v. Avilla R-XIII School District, two students and their parents pursued

four claims against a school district under Section 504 of the RA and Title II of the ADA.

Magistrate Judge Hays found that the claims should be severed, because “[b]ased upon the

complaint, it is clear that the disability each student suffers from is different and the allegations of

the way in which each of their rights to an education have allegedly been violated are different.

Likewise, the services and educational materials the parents/guardian allege they were required to

provide when the school district allegedly failed to provide the materials is different for each

student and would appear to require an individualized inquiry.” Id. at p. 4. Here, however, there

are not two students with different disabilities or parents/guardians who were denied provision of

materials that would require an individualized inquiry—there is only J.P.

        To be sure, Plaintiff’s ADA claim against State Defendants appears to seek the broad relief

of enjoining the current operation of MSSSD schools in favor of a more integrated education

setting. See Doc. 1, pp. 16–17. As the Court stated in a prior Order, “[t]here is not a class certified

here nor has there been a request for class certification in this action. Rather, there is a single

Plaintiff. Therefore, the injury that the Court considers is the injury to J.P., and if J.P. prevails, the

ultimate remedy will be limited to that which is needed to cure his injury under the ADA.” Doc.

33 (Order), p. 7. But despite the uncertain scope of the remedy sought in Plaintiff’s ADA claim

against State Defendants, as discussed above, both claims arise out of the same transaction or



                                                    8

         Case 4:20-cv-00189-NKL Document 35 Filed 07/20/20 Page 8 of 10
occurrence of J.P.’s placement at MSSSD and involve common questions of fact. “[D]istrict courts

within the Eighth Circuit have widely recognized the Eighth Circuit's liberal construction of the

Rule 20 permissive joinder standard and a district court's broad discretion to determine whether

joinder is appropriate on a case-by-case basis.” Robinson, 2020 WL 3317614, at *2 (citing Diocese

of St. Cloud v. Arrowood Indem. Co., No. CV 17-2002 (JRT/LIB), 2019 WL 79003, at *4 (D.

Minn. Jan. 2, 2019); Larson Mfg. Co. of S. Dakota, Inc. v. W. Showcase Homes, Inc., No. 4:16-

CV-04118-VLD, 2018 WL 6528250, at *14 (D.S.D. Dec. 11, 2018); Black v. Shulkin, No. 4:16

CV 2145 CDP, 2017 WL 6316800, at *1 (E.D. Mo. Dec. 11, 2017); Bath Junkie Branson, L.L.C.,

2006 WL 8452698, at *1–2)). Under these liberal standards and on the arguments presented, the

Court finds that joinder here was proper and declines to use its discretion to sever the claims.

       The District Defendant also requests alternative relief of ordering a separate trial/review

between the parties in this matter to avoid unnecessary delay and prejudice. The Federal Rules

permit a court to “order a separate trial of any claim or issue . . .” Reinholdson v. Minnesota, 346

F.3d 847, 850 (8th Cir. 2003) (citing Fed. R. Civ. P. 42(b)). At this stage, the Court cannot say

that such an order is necessary. To the extent that a need for separate proceedings becomes

apparent as the litigation progresses, the District Defendant may seek such relief from the Court.

       In sum, the Court finds that the requirements of Rule 20 have been met and District

Defendant has failed to provide reasons sufficient to necessitate the severance of the claims here.




                                                 9

         Case 4:20-cv-00189-NKL Document 35 Filed 07/20/20 Page 9 of 10
III.   Conclusion

       For the reasons stated above, Plaintiff’s Motion for Leave to File his First Amended

Complaint is granted. Plaintiff must file and serve his amended pleading within seven days of

the date of this Order in accordance with Local Rule 15.1(b). Defendant District’s Motion to

Sever is denied.




                                                           s/ Nanette K. Laughrey
                                                           NANETTE K. LAUGHREY
                                                           United States District Judge

Dated: July 19, 2020
Jefferson City, Missouri




                                              10

        Case 4:20-cv-00189-NKL Document 35 Filed 07/20/20 Page 10 of 10
